Citation Nr: 1328561	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-24 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for squamous cell lung 
cancer, to include as secondary to in service Agent Orange 
exposure.

2.  Entitlement to service connection for polycythemia, to 
include as secondary to squamous cell lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2012 Order, the Court 
endorsed a June 2012 joint motion for remand (JMR), which 
vacated the portion of the September 2011 Board decision 
that denied the claims for service connection for squamous 
cell lung cancer and polycythemia, and remanded the matter 
for compliance with the instructions in the joint motion.

In September 2011, this matter came to the Board on appeal 
from a July 2005 rating decision by the RO in Cleveland, 
Ohio.  The Veteran presented testimony at a Board hearing in 
July 2007.  A transcript of the hearing is associated with 
his claims folder.  This matter was remanded in November 
2007 for further development.  

The September 2011 decision remanded the service connection 
claims for diabetes mellitus, type 2, and lymphocytic 
leukemia for additional development.  In a January 2013 
decision, the RO granted service connection for the issues.  
The issues are therefore no longer on appeal.  The Board 
recognizes that in June 2013 the RO subsequently proposed to 
sever service connection for these issues; however, if 
service connection is actually severed, the Veteran would 
need to appeal the severance to continue that appeal. 

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the 'Virtual VA' 
system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets the further delay another remand will 
cause the Veteran, but to decide this case based on the 
evidence of record would be unfairly prejudicial to the 
Veteran.  Therefore, the case must again be remanded for 
compliance with the November 2012 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The AMC has complied with some the Board's November 2012 
remand directives, but not all.  The Board directed the RO 
to a request to the United States Joint Service Records 
Research Center (JSRRC) for verification of exposure to 
herbicides to include the claimed layover in Vietnam to and 
from Thailand.  The RO complied with the directive by way of 
March 1913 requests, to which it received May 2013 responses 
for JSRRC.  The AMC also requested and obtained the 
Veteran's service personnel records. 

The November 2012 Board remand noted that the JMR also 
instructed that a search for records which corroborate the 
Veteran's account of witnessing herbicide spraying at Don 
Muang Royal Thai Air Force Base (RTAFB). The Board 
instructed the AMC to contact both the JSRRC to review the 
records of the Veteran's unit of assignment (the 1965 
Communications Squadron) and contact the Department of the 
Air Force for records showing herbicide spraying at Don 
Muang RTAFB between February 1969 and March 1970.  Though a 
memorandum for record titled "Subject: Herbicide use in 
Thailand during the Vietnam Era" was added to the file, 
there is no indication that a JSRRC or Department of the Air 
Force request was made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  The RO should contact the JSRRC to 
search the records of the 1965 
Communications Squadron and the Department 
of the Air Force to obtain records 
relating to the spraying of herbicides at 
Don Muang RTAFB between February 1969 and 
March 1970.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



